DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 21 September 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/12/2022 and 09/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 30 June 2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the common special technical feature (pp 7 and 8).  This is not found persuasive because Harima Chemicals, DIC and/or Teikoku discloses that the common technical feature of a conductive powder resin formulation is well known (Harima Chemicals: abs, ¶1-12, 143, Table 1 with accompanying text and claims; DIC: abs, ¶1-10, Tables 3 and 4 with accompanying text and examples; and/or Teikoku: abs, Table 1 with accompanying text, examples and claims).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 June 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harima Chemicals (cited in the IDS).
	Claims 1-5: Harima Chemicals discloses a conductive composition deposited onto a PET substrate comprising an acrylic resin having a MW of 30k to 170k at various loading such as 8 and 30% by mass,  conductive particles such as silver powders, an organic solvent such as n-butyl carbitol/diethylene glycol monobutyl ether (abs, ¶23, 28-38, 76-77 and examples). 
	Claims 7, 9, 11, 12 and 16: Harima Chemicals discloses the features of (a) the deposition of the composition onto a base substrate such as PET, (b) multiple layers and (b) the crosslinking/curing of the composition (abs, ¶7-10, 17-22, 71-85 and examples).
	Claims 8 and 10: Harima Chemicals discloses the deformation breaking point and flexibility features (abs, ¶9-19). Regarding the claimed properties, if a prior art reference teaches the substantially identical structure and material (i.e. a similar composition to achieve a similar molded film on a similar substrate), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiozawa  (WO2017026420A – the PGPubs equivalent US20180230287 is referenced from hereon).
Claims 1-5: Shiozawa discloses a conductive composition for molded films comprising silver powders,  an organic solvent such as diethylene glycol monoethyl ether acetate, dipropylene glycol monomethyl ether, dipropylene glycol diethyl ether, and triethylene glycol monoethyl ether and at least one of a block copolymer such as an acrylic resin having a MW of 20-400K or a functional-group containing elastomers in a range of 5-30 mas % relative to all solids (abs, ¶7-13, 21-37, 41-46, 48, 63, 64 and Tables 1-4 with accompanying text). Further, Shiozawa discloses optimizing the experimental variables to gain the benefit of excellent stretchability, elongation, softness/flexibility and conductivity (abs, examples). The Shiozawa  reference discloses the claimed invention with the but does not disclose the composition having each of the components with enough specificity to anticipate the claimed invention. Nevertheless, given that the Shiozawa reference discloses all the components (i.e. the resin/elastomer, silver powder and organic solvent components), it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Shiozawa reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, Shiozawa discloses each of the claimed components  and is motivated to optimize/tailor the composition and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
	Claims 7, 9, 11, 12 and 16: Shiozawa discloses the features of the deposition of the composition onto a base substrate such as PET, an overcoating layer and the crosslinking/curing of the composition (abs, ¶2-5, 19, 78-79, examples).
	Claims 8 and 10: Shiozawa discloses the elongation, softness, stretchability and tensile features (¶10-12, 32, 46 and tables 1-4 with accompanying text). Regarding the claimed properties, if a prior art reference teaches the substantially identical structure and material (i.e. a similar composition to achieve a similar molded film on a similar substrate), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present. 
Claims 1-5, 7-12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki (a translation is provided and referenced from hereon) in view of Shiozawa.
	The disclosure of Shiozawa is relied upon as set forth above.
Claims 1-5: Okazaki discloses a conductive composition for molded films comprising a conductive filler such as silver powder,  an organic solvent such as ethyl/butyl cellosolve, MEK, and ethylene glycol and a functional resin having a MW of 10K to 1000K (abs, pp 1-3, 5-7 and examples). In particular, Shiozawa discloses the hydroxyl functional group, a MW of 60K and 300K and a loading amount of 40% by mass (pp 3 and 17). The difference between the Okazaki reference and the claimed subject matter is that the Okazaki reference does not disclose the claimed organic solvents. The Okazaki reference is motivated to employ known organic solvent compatible with the resin and the powder and the claim calls for an organic solvent selected from the Markush group. The secondary reference of Shiozawa discloses ethyl/butyl cellosolve, MEK and ethylene glycol within a Markush group which also lists the claimed glycol (ether) and the substitution of art-recognized equivalents for the organic solvent. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the organic solvent of Shiozawa in the composition of Okazaki since they are recognized in the art as known chemical organic solvent in similar compositions. 
Claims 7, 9, 11, 12 and 16: Okazaki and Shiozawa disclose the features of the deposition of the composition onto a base substrate such as PC or PET, an decorative layer and the crosslinking/curing of the composition (Okazaki: abs, pp 11-16 & Shiozawa: see above).
	Claims 8 and 10: Okazaki and Shiozawa disclose the elongation, breaking point and softening point features (Okazaki: pp 11, 15, 18, 19 & Shiozawa: see above). Regarding the claimed properties, if a prior art reference teaches the substantially identical structure and material (i.e. a similar composition to achieve a similar molded film on a similar substrate), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764